Citation Nr: 1508496	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-07 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neurological disabilities in both hands.

2. Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   

3.  Entitlement to service connection for gastritis or gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for a heart disability other than ischemic heart disease.

6.  Entitlement to service connection for cholesterol problems.  

7.  Entitlement to service connection for Type II lipid disorder.

8.  Entitlement to service connection for hypertension.

9.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for headaches, now claimed as secondary to the service-connected cervical spine disability or the claimed hypertension.

10.  Entitlement to an increased rating for degenerative joint disease, cervical spine, with pain on motion (neck disability); evaluated as 10 percent disabling prior to November 19, 2014, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1960 and from July 1961 to July 1988, including in the Republic of Vietnam from August 1965 to August 1966 and from May 1969 to July 1970.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2014, the RO awarded a partial increased rating for the cervical spine.

Although the RO adjudicated the issue of service connection for PTSD, the Veteran's October 2010 claim also referred to major depression with adjustment disorder.  This claim encompasses all currently diagnosed or claimed mental health disabilities, based on statements from the Veteran or others and medical evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of whether there was clear and unmistakeable error (CUE) in a 1988 rating decision was raised in a March 2014 statement drafted by the Veteran's friend, and submitted by the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for neurological problems in both hands, acquired psychiatric disorder, gastritis or GERD, heart disability, cholesterol problems, Type II lipid disorder, hypertension, the reopened claim for headaches; and entitlement to an increased rating for neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The claim for service connection for headaches was denied in a December 1988 rating decision, with notice of the denial and appellate rights in January 1989, but he did not appeal and no new and material evidence was received within one year after that denial.

2.  Evidence received since the last final denial includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.



CONCLUSION OF LAW

The December 1988 RO denial of service connection for headaches became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. § 5108, 7105(c) (West 2014) (formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the Veteran's initial claim for a headache disability in a December 1988 rating decision, based on a finding that there was no chronic headache pathology.  The Veteran was notified of this denial and his appellate rights in January 1989, but he did not appeal, and no pertinent evidence was received within one year of such notification.  Therefore, the denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since the last final denial, the Veteran provided additional competent evidence that he has had persistent and recurrent headaches, and that he noticed them after repetitive use of his neck and/or when his blood pressure started to rise.  See, e.g., October 2010 claim and July 2011 notice of disagreement.  Previously, the Veteran had reported headaches that generally came on in the evening, and the diagnosis was muscle contraction headaches; an eye examination also showed refractive error and presbyopia.  As such, the evidence as to the circumstances leading to recurrent headaches is new and relates to an unestablished fact necessary to substantiate the claim, namely, whether there is a chronic disability and whether it is related to service or to service-connected disability.  Presuming this evidence to be credible, it raises a reasonable likelihood of substantiating the claim.  Therefore, it is new and material, and the claim is reopened.  38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

New and material evidence having been received, the claim for service connection for headaches is reopened; the appeal is granted to this extent only.


REMAND

There is an indication of outstanding private treatment records that may be relevant to all of the claims on appeal, especially given that several service connection claims were denied for no current diagnosis.  He identified ongoing private primary care treatment since 1988, and the few VA treatment records (in 2004, 2007, and 2011) note that he was being followed by a private provider.  Records through October 2007 were obtained from the identified private facility and providers; however, it appears that the Veteran continued to receive treatment after that date.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

The Veteran submitted a statement regarding his claimed PTSD stressors in March 2011, after the February 2011 VA psychiatric examination.  These were not considered by the VA examiner who found that there was no current mental health diagnosis, to include PTSD.

His March 2011 statement appears to include reports of fear of hostile military action or participation in combat.  He reported additional stressors, but it is unclear if any of these events are verifiable based on the information provided.

In a March 2014 letter, the Veteran's friend, M.J., asserted that there might be a current psychiatric disorder as secondary to the Veteran's pain from his multiple service-connected disabilities.  

Additionally, the evidence reflects that the Veteran practiced as a psychologist after service, although his license was suspended for unknown reasons at some point prior to the February 2011 VA psychiatric examination.  As such, he has expertise in the mental health field.  Further, the Veteran also referred to his friend, M.J., as a colleague; M.J. drafted several letters with arguments and impressions regarding the Veteran's mental health and other claimed conditions, which the Veteran submitted and indicated that he approved of their contents.  In an October 2010 letter, M.J. stated that the Veteran was claiming service connection for depression with adjustment disorder and PTSD.  M.J. also indicated in a December 2014 letter that, in his "professional opinion," the February 2011 VA examination was inadequate and further evaluation and observation was needed to determine his mental health status.  It appears that M.J. may also have mental health training or expertise, although his professional qualifications are not of record; and these would be relevant to determining the probative value of his opinions.  Some his reports were not considered by the VA examiner.

The finding of new and material evidence to reopen the Veteran's headache claim, entitles him to a new examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any VA or private treatment for his claimed disabilities, to include any mental health records, from October 2007 forward.  

If any requested records cannot be obtained, notify the Veteran of the attempts to get the records, and any further attempts that will be made, and allow an opportunity to provide the records.

2.  Request the Veteran to clarify the professional qualifications of M.J.  

3.  Attempt to verify the PTSD stressors reported by the Veteran in his March 2011 statement, to include a request to the Joint Services Records and Research Center (JSRRC), if sufficient information has been provided for such a request.  

4.  Afford the Veteran a VA examination to determine whether he has a current headache disorder that is the result of a disease or injury in service.  The examiner should review the claims folder.

The examiner should provide an opinion as to whether a current headache disorder is the result of a disease or injury in service or began in service.

The examiner should also provide an opinion as to whether a current headache disorder is due to the service connected neck or shoulder disabilities; or hypertension; or in the alternative is aggravated by those disabilities.

If aggravation is found the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a base line of headaches prior to aggravation.

The examiner should provide reasons for all opinions that take into consideration the Veteran's reports of the history of his disability.

5.  If newly received evidence shows finding related to neurological problems in both hands, gastritis or GERD, heart disability to include ischemic heart disease, cholesterol problems, Type II lipid disorder, or hypertension; afford the Veteran new examinations for the disabilities for which new records have been received.

The examiners should:

(a)  Identify any current diagnosis (meaning since October 2010) to account for the Veteran's complaints in the hands, to include numbness, tingling, and weakness as reported in the October 2010 claim.  Is there arthritis shown by x-rays, as referenced in a June 2007 letter from a private provider?  Or, is there a neurological disorder affecting the hands?  

(b)  Identify any current diagnosis (meaning since October 2010) to account for the Veteran's stomach or digestive complaints, to include gastritis or GERD.

(c)  Identify any current diagnosis (meaning since October 2010) affecting the Veteran's heart, to include ischemic heart disease or other identifiable disability.

(d)  Identify any current diagnosis (meaning since October 2010) to account for the Veteran's claimed cholesterol problems or Type II lipid disorder.

(e)  For any current identified diagnosis regarding the Veteran's hands, stomach or digestive complaints (to include gastritis or GERD), heart (other than ischemic heart disease), cholesterol problems, Type II lipid disorder, hypertension, and headaches: 

(1)  Is it at least as likely as not (probability of 50 percent or more) that any such current disability was incurred in or aggravated by the Veteran's active service through July 1988?

(2)  If any of the following is diagnosed, is it at least as likely as not that such disability manifested during service or to a compensable degree within one year after the Veteran's discharge (i.e., by July 1989): arthritis or organic disease of the nervous system affecting the hands; peptic, gastric, or duodenal ulcer; arteriosclerosis, cardiovascular-renal disease (to include hypertension), endocarditis or other valvular heart disease, or myocarditis?

(f)  If there is no direct relationship to service for the Veteran's symptoms or diagnosis in the hands:

(1)  Is it at least as likely as not that any current disability of the hands was proximately caused by the Veteran's service-connected disabilities of the neck, shoulders, or left wrist?  

(2)  If not, is it at least as likely as not that any current disability of the hands was proximately aggravated (meaning permanently worsened beyond its natural progression) by the service-connected neck, shoulders, or wrist disabilities?  

(g)  If there is no direct relationship to service for a diagnosis for the Veteran's stomach or digestive symptoms, to include gastritis or GERD:

(1)  Is it at least as likely as not that any current stomach or digestive disability was proximately caused by medications used to treat the Veteran's pain or other symptoms from service-connected disabilities?  

(2)  If not, is it at least as likely as not that any current stomach or digestive disability was proximately aggravated (meaning permanently worsened beyond its natural progression) by medications used to treat his pain or other symptoms from service-connected disabilities?

(h)  If there is no direct relationship to service for a diagnosis for the Veteran's heart or hypertension:

(1)  Is it at least as likely as not that any current heart disability or hypertension was proximately caused by a diagnosis for the claimed Type II lipid disorder, in the event that it is service-connected?  

(2)  If not, is it at least as likely as not that any current heart disability or hypertension was proximately aggravated (meaning permanently worsened beyond its natural progression) by a diagnosis for the claimed Type II lipid disorder, in the event that it is service-connected?  

(i)  If there is no direct relationship to service for a diagnosis for the Veteran's recurring headaches:

(1)  Is it at least as likely as not that the current headache disability was proximately caused by the Veteran's service-connected neck disability or by the claimed hypertension, in the event such condition is service-connected?  

(2)  If not, is it at least as likely as not that the current headache disability was proximately aggravated (meaning permanently worsened beyond its natural progression) by the neck disability or by the claimed hypertension, in the event such condition is service-connected?  

(j)  In responding to all of the questions above, the examiner must provide an explanation for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with the available evidence.  

All pertinent lay and medical evidence should be considered, to include statements by the Veteran and his friend or other witnesses regarding the nature and timing of his symptoms.  To the extent that the Veteran's friend, M.J., may also have medical training or expertise, subject to clarification upon remand, his opinion should be considered with the other evidence.

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

5.  After completing the actions in paragraphs 1, 2, and 3 above, to the extent possible, schedule the Veteran for a VA examination regarding his claim for acquired psychiatric disorder, to include PTSD.  The examiner should conduct all necessary tests or studies and respond to the following, after review of the entire claims file.

(a)  Identify any current diagnosis (meaning since October 2010) of a psychiatric disability, to include PTSD or major depression with adjustment disorder.  

(b)  If PTSD is diagnosed, what are the stressors supporting the diagnosis?  

Is any stressor due to fear of hostile military or terrorist activity that is consistent with the circumstances of the Veteran's service?

(c)  For any disorder other than PTSD, is it at least as likely as not (probability of 50 percent or more) that the current disability began in service or was otherwise the result of a disease or injury in service?

(d)  If there is no direct relationship to service for any current psychiatric disorder, to include PTSD:

(1)  Was the current disorder at least as likely as not proximately caused by any of the Veteran's multiple service-connected disabilities, to include resulting chronic pain? 

(2)  Or, was the current disorder at least as likely as not proximately aggravated (meaning permanently worsened beyond its natural progression) by any of the Veteran's multiple service-connected disabilities, to include resulting chronic pain? 

(e)  In responding to all of the questions above, the examiner must provide an explanation for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with the available evidence.  

All pertinent lay and medical evidence should be considered, to include statements by the Veteran and other witnesses regarding the nature and timing of his symptoms.  Further, the Veteran was a practicing psychologist, and it appears that his friend, M.J., may also have mental health training or expertise, subject to clarification upon remand.  As such, their opinions should be considered with the other evidence.

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


